DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Following prior arts are considered pertinent to applicant's disclosure.

US 20110279749 A1 (Erinjippurath,)
US 20090040398 A1 (Kasahara)
US 20070252918 A1 (Furuya)
US 20090153752 A1 (Silverstein)
US 20060023003 A1 (Fig.15, para 148; light is being modulated and converted to half tone then going to projection optics to display)
US 20130176725 A1 (PSF para 105, para 4)
KUSAKABE, Y et al. "A High-Dynamic Range and High-Resolution Projector with Dual Modulation" January 18, 2009, Proc. SPIE, Color Imaging (Fig.1 and 2; dual modulation projector )


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):	
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor the applicant regards as the invention.
Claim 6 recites the limitation " the pre-modulator DMD and primary modulator DMD ".  It is not clear what this is refereeing to. For examination purpose {based on applicant specification i.e. para 10-12, 41 for instance} the claim will be read as follows

6. The projector according to claim 1, wherein the pre-modulator is a pre-modulator DMD and the primary modulator is a primary modulator DMD,  wherein the halftone image is changed multiple times per frame, and wherein the bit sequences on the pre-modulator DMD and the primary modulator DMD are synchronized, such that the average across the frame is a product of the average of the pre-modulator images through the relay optics and the primary modulator image:



Allowable Subject Matter, Claim Objection
Claims 5 & 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims and overcoming other pending rejections. The additional limitations of theses claims in the context of the independent claim is not obvious over any prior art of the record and found during examiner search.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:	
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:	
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Erinjippurath in view Kasahara in view of Furuya.

Regarding Claim 1. Erinjippurath teaches  A projector[(para 7, 91, 92)], comprising:	 a pre-modulator configured to modulate light into image [(para 40, “the initial light 112 may be modulated, e.g., any of spatially modulated light, pre-modulated light” and para 41, 120 in Fig.1 & Fig.2B)] :	 a primary modulator configured to further modulate light of the [(the contrast-improving panel 130 further modulates {primary modulator} the 1st modulated light, see para 42)] :	 and one or more relay optics configured to transfer the light of the image from the pre-modulator to the primary modulator [(“note that additional optical elements may be placed at virtually any point in the light/image chain, including any of diffusers, collimators” para 40 and diffusers 272/274 in Fig.2B and para 48-49 )] :	 where imperfections of the relay optics are compensated by modifying a backlight image used to energize the pre-modulator. .[(controlling backlight through feedback to changes due do components imperfection {para 101}. The components on the light chain having optical elements, diffuser in between pre-modulator and second modulators {para 40-44 & Fig. 2B})]  


Erinjippurath does not explicitly shows creating halftone image and compensation of point spread function (PSF) of optics

However, in the same/related field of endeavor, Kasahara teaches compensation of point spread function (PSF) of optics is used in this purpose [(point spread function (PSF) of the projection optical system is used in a modulation projection system {para 39} during the compensation processing {para 37})] 
Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because both the prior arts are describing different technique/components of creating a image/video projector and combining one into another would provide predictable result [(both of them specifically describes compensation for image deration due to optics in the system {Erinjippurath para 101; Kasahara para 37-39}})] 

While Kasahara also indicate halftone image is involved {Kasahara para 69}, Erinjippurath in view of Kasahara may not explicitly teaches an halftone image is created by modulating the light
 
However, in the same/related field of endeavor, Furuya teaches an halftone image is created by modulating the light [(para 13)] 

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because both the prior arts Erinjippurath and Furuya {also Kasahara} are describing different technique/components of creating a image/video [(Furuya para 2, LCOS {Erinjippurath, para 7, Furuya para 13})] 

Erinjippurath additionally teaches with respect to claim 2. The projector according to claim 1, wherein the projector is configured for projecting left and right images of a 3D image through glasses configured for viewing the 3D image [(Erinjippurath para 106, 108)] .

Claim 3-4, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Erinjippurath in view Kasahara in view of Furuya in view of Silverstein.

Regarding Claim 3:  Erinjippurath additionally teaches illuminating the pre-modulator while being energized with a pre-modulator left backlight image, illuminating the pre-modulator while being energized with a pre-modulator right backlight image [(para 108)] 

Erinjippurath in view of Kasahara in view of Furuya does not explicitly show wavelengths of the left images originate from a laser light source and wavelengths of the right images originate from a laser light source involves in the process of illumination

However, in the same/related field of endeavor, Silverstein teaches show wavelengths of the left images originate from a laser light source and wavelengths of the right images originate from a laser light source involves in the process of illumination [(para 61)] 


.
 
Silverstein additionally teaches with respect to claim 4. The projector according to claim 3, wherein wavelengths of the modulated left image are passed through a corresponding left filter of the glasses and wavelengths of the modulated right image are passed through a corresponding right filter of the glasses and that spectral properties of pass areas of the filters are shifted toward longer wavelengths compared to wavelengths of light passing there through.[[(Silverstein para 64, 66)] 

Erinjippurath in view of Silverstein additionally teaches with respect to claim 7. The projector according to claim 4, wherein the glasses comprise wavelength selective filters such that modulated wavelengths of the left images of the 3D image are passed by a left filter of the glasses and modulated wavelengths of the right image of the 3D image are passed by a right filter of the 3D viewing glasses and the filters comprise spectral properties that are offset relative to the wavelengths being viewed through the passbands [(Erinjippurath para 107, Silverstein para 62 and 64)] .

Erinjippurath in view of Silverstein additionally teaches with respect to claim 8. The projector according to claim 4, wherein the projector and glasses are arranged to allow for [(Silverstein para 67, 70; Erinjippurath para 100, widen viewing angle)] .

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2486